ORDER OF SUMMARY DISPOSITION
{1 Rule 1.201 of the Oklahoma Supreme Court Rules provides that "lin any case in which it appears that a prior controlling appellate decision is dispositive of the appeal, the court may summarily affirm or reverse, citing in its order of summary disposition this rule and the controlling decision." Okla. S.Ct. Rule 1.201.
12 After reviewing the record in this case, THE COURT FINDS that our recent decisions in Wall v. Marouk, 2013 OK 36, 302 P.3d 775 and Douglas v. Cox Retirement Props., 2013 OK 37, 302 P.3d 789, dispose of the issues in this case.
13 IT IS THEREFORE ORDERED that the trial court's dismissal of this case is reversed and the cause is remanded for further proceedings.
*744COLBERT, C.J., REIF, V.C.J., KAUGER, WATT, EDMONDSON, COMBS, GURICH, JJ., concur.
WINCHESTER & TAYLOR, JJ., dissent.